           Case 2:20-cv-01175-JAM-DMC Document 6 Filed 08/24/20 Page 1 of 1



 1
                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF CALIFORNIA
 2

 3
     JENNIFER TRISDALE,                            )
                                                   )
 4
     Plaintiff,                                    ) Case 2:20-cv-01175-JAM-DMC
 5                                                 ) ORDER TO DISMISS WITH
     v.                                            ) PREJUDICE
 6
                                                   )
 7   CITIBANK, N.A.                                )
                                                   )
 8   Defendant.
                                                   )
 9                                                 )
10                                                 )
11

12          IT IS HEREBY ORDERED that pursuant to the Stipulation of the Parties,
13   this matter is dismissed in its entirety with prejudice pursuant to Federal Rule of
14   Civil Procedure 41(a)(1)(A)(ii). Each party shall bear their own costs and
15   attorneys’ fees.
16

17   Dated: August 24, 2020
18
                                                /s/ John A. Mendez__________________
19

20                                              United States District Court Judge
21

22

23

24

25

26

27

28




                                     [Proposed]Order to Dismiss - 1
